OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   PO BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

           OFFICIAL BUSINESS
                                                          ** M K   *~~- '^'-sa^srB^,',-.!,-, fail, i.
                                     Oca
           STATE OF TEXAS            -<                                           PJTNEY BOWES



           PENALTY FOR               *o   <J
                                                          02 1R                 $ 00.28s
                                                           0006557458 '. MAR 1 9 2015
3/18/2015  PRIVATE USE
           r™'"ICUtft-      k|                           i MAILED FROM ZIP.M
BENAVIDEZ, ALBERTO Tr. Ct. No,20t                                                           ^220101
This is to advise that the Court has denied without written order the application for
writ of habeas corpus on the findings ofthe trial court without a heanng.
                                                                         Abel Acosta, Clerk

                                               NAVIDEZ




                                                                                                        si
W3B   73512